Exhibit 10.3

AMENDMENT NO. 1 TO VOTING AGREEMENT

AMENDMENT NO. 1 TO VOTING AGREEMENT (this “Amendment”), dated as of June 19,
2012 among Quest Software, Inc., a Delaware corporation (the “Company”) and
Vincent Smith (the “Executive”), the Vincent C. Smith Annuity Trust 2010-1, the
Vincent C. Smith Annuity Trust 2010-2, Vincent C. Smith Annuity Trust 2011-1 and
Teach a Man to Fish Foundation (each a “Stockholder” and collectively, the
“Stockholders”).

WHEREAS, certain of the parties hereto have entered into a Voting Agreement
dated as of March 8, 2012 (the “Voting Agreement”) in connection with that
certain Agreement and Plan of Merger dated as of March 8, 2012 (the “Merger
Agreement”) by and among Expedition Holding Company, Inc., a Delaware
corporation (“Parent”), Expedition Merger Sub, Inc., a Delaware corporation and
a wholly owned Subsidiary of Parent (“Merger Sub”), and the Company;

WHEREAS, on even date herewith, Parent, Merger Sub and the Company have agreed
to amend the Merger Agreement pursuant to Amendment No. 1 (“Amendment No. 1”);
and

WHEREAS, the parties hereto desire to amend the Voting Agreement as set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Stockholders hereby agree as
follows:

1. The Voting Agreement is hereby amended to replace each reference to the
“Merger Agreement” with the “Merger Agreement, as amended by Amendment No. 1.”

2. The Voting Agreement is hereby amended to include Teach a Man to Fish
Foundation as a Stockholder for all purposes set forth in the Agreement.

3. Section 1(d)(iii) of the Voting Agreement is hereby amended to read in full
as follows:

“any disposition or transfer of the Shares by any Stockholder to any other
Stockholder, Parent or to any member of the Executive’s immediate family
(including his current or former spouse and their respective immediate families)
or for estate planning purposes”

4. Schedule A of the Voting Agreement is hereby replaced in the entirety with
the Schedule A attached to this Amendment.

5. Except as expressly set forth in this Amendment, this Amendment shall not
constitute an amendment or modification of any other provision of the Voting
Agreement. Each reference to “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference, and each reference to “this Agreement” and each
other similar reference contained in the Voting Agreement shall refer to the
Voting Agreement as amended by this Amendment.

6. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within that State.

7. This Amendment may be executed in any number of counterparts (including by
facsimile or by .pdf delivered via email), each such counterpart when executed
being deemed to be an original instrument, and all such counterparts shall
together constitute one and the same agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

QUEST SOFTWARE, INC. By:   /s/ David Cramer Name:   David Cramer Title:   VP,
General Counsel & Secretary

 

STOCKHOLDER: /s/ Vincent Smith Vincent Smith

 

Vincent C. Smith Annuity Trust 2010-1 By:   /s/ Vincent Smith Name:   Vincent
Smith Title:   Trustee

 

Vincent C. Smith Annuity Trust 2010-2 By:   /s/ Vincent Smith Name:   Vincent
Smith Title:   Trustee

 

Vincent C. Smith Annuity Trust 2011-1 By:   /s/ Vincent Smith Name:   Vincent
Smith Title:   Trustee

 

Teach a Man to Fish Foundation By:   /s/ Vincent Smith Name:   Vincent Smith
Title:   President

 

2